Citation Nr: 0301845	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-18 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether clear and unmistakable error exists in a December 10, 
1957 decision that denied entitlement to service connection 
for hearing loss.  



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
August 1954 to August 1956.  

In a decision dated December 10, 1957, the Department of 
Veterans Affairs (VA) Regional Office in Little Rock, 
Arkansas, denied the veteran's claim for service connection 
for defective hearing and tinnitus as not being found on the 
last examination.  The veteran was notified in December 1957 
of the action taken on his claim.  He did not appeal the 
decision.  

In a decision by the Board in March 2001 denying the 
veteran's entitlement to a compensable evaluation prior to 
December 1, 1996 for bilateral tinnitus, the Board noted that 
the veteran's representative appeared to have raised the 
issue of clear and unmistakable error with regard to the 
October 1957 rating decision which denied service connection 
for hearing loss.  The veteran appealed the decision denying 
entitlement to a compensable evaluation for bilateral 
tinnitus prior to December 1, 1996 to the Court of Appeals 
for Veterans Claims (the Court).  In May 2002, the Court 
terminated the appeal pursuant to a joint motion to terminate 
the appeal on terms set forth in a settlement agreement 
between the parties.  

As a result and in the aggregate, rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, have granted service connection for 
bilateral tinnitus assigning a noncompensable evaluation as 
of October 9, 1957, and a 10 percent evaluation as of 
December 1, 1996, and granted service connection for left ear 
hearing loss assigning a noncompensable evaluation from 
December 1, 1997, utilizing the veteran's claim of that date 
with a supporting physician's statement.  

This appeal is from a rating decision by the RO in April 2001 
which determined that no revision of the December 1957 
decision was warranted in the absence of a demonstration of 
clear and unmistakable error (CUE) in that decision regarding 
the claim for service connection for hearing loss.  


FINDING OF FACT

The RO's December 1957 decision denying service connection 
for hearing loss was supported by the evidence then of record 
and in accordance with the law.


CONCLUSION OF LAW

The December 1957 RO rating decision denying service 
connection for hearing loss did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is in essence seeking service connection for 
hearing loss on the basis that CUE existed in a December 1957 
RO rating decision which denied his claim of entitlement to 
service connection for that disorder.  

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and VA 
regulations will then be briefly described.  Finally, the 
Board will provide analysis and render a decision.  

Initial matter-duty to notify/assist

VA's duties to notify and assist claimants.  However, the 
VCAA is not applicable to allegations of CUE.  See Parker v. 
Principi, 15 Vet. App. 407 (2001) (CUE in a RO decision); 
Livesay v. Principi, 15 Vet. App. 165 (2001) (CUE in a Board 
decision).  A claim of clear and unmistakable error is not a 
claim or application for VA benefits, and duties associated 
with such claims or applications are inapplicable.  It cannot 
be overemphasized that a CUE claim must be viewed exclusively 
in light of evidence that was of record at the time the 
decision was made, in this case December 10, 1957.  

The Board hastens to point out, however, that notwithstanding 
the fact that the VCAA appears to be inapplicable to this 
case, the veteran has been accorded ample notice and the 
opportunity to present evidence and argument on this matter.  
The veteran has thus been given all appropriate due process 
considerations.  

In April 2001, the RO informed the veteran of the action 
taken on his claim and attached a copy of the rating decision 
prepared that month which showed the evidence used and the 
reasons for the decision.  He was specifically advised that a 
clear and unmistakable error did not exist in the December 
10, 1957 rating decision that denied service connection for 
hearing loss.  The veteran was further informed of what to do 
if he thought the decision was wrong.  

In summary, the Board believes that all actions required of 
the RO in a claim based on CUE have been undertaken and 
completed.  No purpose would be served by further action for 
the reasons stated herein.  Specifically, in the substantive 
appeal of November 2002 the representative focused on the 
fact that they had not been provided copies of the 
regulations for service connection for hearing loss extant in 
1957, which had been requested.  The statement of the case of 
September 2002 generally discusses the regulations in 
existence in 1957.  The Board is providing those regulations 
in detail in this decision and for the reasons set forth 
below concludes that no purpose would be served in further 
delaying the appellate process by providing the regulations 
separately prior to further action on the claim.  
Accordingly, the Board will proceed to a decision on the 
merits.  

Factual Background

The veteran's service medical records reflect normal hearing 
on service entrance, although an audiometric examination was 
not completed.  The veteran had hearing complaints in January 
1955 when excessive wax was found in his left ear.  There was 
a reference to slight hearing loss at cycles per second above 
those in the normal conversational voice range.  The final 
medical examination in May 1956 revealed normal 15/15 hearing 
on clinical examination.  An audiogram reflected better than 
normal hearing at all cycles per second in both ears within 
the conversation voice range (500 to 2,000 cycles per 
second).  There were abnormalities noted in the left ear at 
4,000, 6,000, and 8,000 cycles per second with findings of 
30, 20 and 20 at each.  

On VA audiometric examination in November 1957, there were 
findings of -5 at 250, 500, and 1000 cycles per second; 5 at 
2000 cycles per second and 40 at 4000 cycles per second on 
the left.  The right ear findings were normal throughout.  
Speech reception threshold was 4 bilaterally with word 
discrimination 100 percent in the right ear and 96 percent in 
the left ear.  

In a decision dated December 10, 1957, the RO denied service 
connection for hearing loss as not found on the last 
examination.  

On December 11, 1957, the RO advised the veteran by letter 
that his claim of entitlement to service connection for 
hearing loss had been denied as it was not found on the 
recent examination by the VA.  No communication from the 
veteran is of record for years thereafter.  

On December 1, 1997, the veteran submitted VA Form 21-4138 in 
which he reported having had a hearing test at the VA Medical 
Center in Little Rock, Arkansas in approximately 1958.  Also 
submitted was a letter, dated December 1, 1997, from a 
private physician reflecting that the veteran had been under 
care for thirty years for persistent tinnitus.  
Contemporaneously, family members submitted written 
statements supporting the veteran's claim that he had hearing 
difficulties during active military service.  

Hearing loss was demonstrated on VA examination in January 
1998.




Relevant Law and Regulations

CUE

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

In order to determine whether the December 1957 rating 
decision contained CUE a review of the law and evidence which 
was before the rating board "at that time" must be 
undertaken.  38 C.F.R. § 3.104(a) (2002).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior 
decision."  Russell, supra at 314.  In other words, the Board 
cannot apply the benefit of hindsight to its evaluation of 
the rating board's actions in December 1957 in determining 
whether CUE existed.  The evidence to be considered is 
effectively frozen at a fixed point in time, precluding 
additional evidentiary development.  Pierce v. Principi, 240 
F.3d 1348, 1353 (Fed. Cir. 2000) (CUE challenge to final RO 
decision limited to evidence in existence at the time of the 
challenged decision).   Similarly, in determining whether the 
December 1957 rating decision contains CUE, only the law 
extant in December 1957 can be considered.  See Porter v. 
Brown, 5 Vet. App. 233, 236 (1993).  


Broad-brush allegations of failure to follow the regulations 
or failure to give due process or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  Specifically, as here 
an attack on what is deemed an improper conclusion cannot be 
the basis of CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  Similarly, the claimant cannot simply request 
that the Board re-weigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996) and cases cited 
therein.  Therefore, the veteran's allegations in these areas 
(i.e., that there was sufficient evidence of record in 1957 
to grant his claim, etc.) are insufficient for a CUE claim.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court described CUE as a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.  

Again, it must be emphasized that the claimant must give 
persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for 
the alleged error.  There is a presumption of validity to 
otherwise final decisions, and the presumption is even 
stronger where the decision is being collaterally attacked as 
in a CUE claim. 

Analysis

The veteran and his representative have set forth numerous 
reasons why the RO committed error in the December 1957 
rating decision.  Specifically, it is argued that the 
decision then was arbitrary, capricious and contrary to law; 
that the objective evidence included references to the 
existence of at least slight hearing loss during the rating 
period clearly warranting a favorable decision; that the RO 
failed to apply the provisions of 38 U.S.C. §§ 1132, 1133, 
and 38 C.F.R. § 3.307 which entitled the veteran to a 
presumption of service connection given that he applied for 
the benefit within one year of his release from active 
service; and/or that at the least the veteran was entitled to 
a compensable disability rating based on the existence of 
multiple noncompensable disabilities.  The veteran has not 
alleged that the facts contained in the record at the time of 
the 1957 decision were incorrect in any manner.

Turning to the merits of the appeal, the Board notes that the 
veteran did not file an appeal within one year of the 
notification of the December 1957 rating decision.  
Therefore, that decision is final.  See Veterans Regulation 
No. 2(a), Part II, Par. III; Department of Veterans Affairs 
Regulation 1008 (effective January 25, 1936 to December 31, 
1957; 38 U.S.C. § 3305, Department of Veterans Affairs 
Regulations 1008 and 1009 (effective January 1, 1958 to 
December 31, 1958).  Such final decisions may, however, be 
reversed or amended where evidence establishes that CUE 
existed.  38 C.F.R. § 3.105(a) (2002).  

It is important to understand that the law regarding service 
connection for hearing loss has been liberalized since 1957.  
The fact that the veteran is currently entitled to service 
connection for hearing loss does not mean that he was 
entitled to service connection for hearing loss in 1957 
because the current law does not control.  Rather, the law 
extant in 1957 controls.  Here, the evidence shows that VA 
adjudicators properly applied the applicable law and 
regulations at that time.  

Although current regulations define what is meant by a 
hearing loss disability, see 38 C.F.R. § 3.385 (2002), no 
such provision was in effect in 1957.  Such a determination 
was left to the expertise and judgment of the rating board.  
Although different individuals may now view the evidence in 
existence in 1957 in a different light, the fact that the 
1957 rating board evaluated that evidence and found that it 
did not show a hearing loss disability does not amount to 
CUE.  That is especially so here, where normal speech 
reception and word discrimination ability was shown on the VA 
examination.  A matter of judgment cannot, by definition, be 
undebatable or clearly erroneous.  The veteran is, in 
essence, indicating his disagreement with the way the 
evidence was weighed and evaluated in the 1957 rating 
decision.

Prior to December 18, 1987, evaluations of unilateral hearing 
loss ranged from noncompensable to 10 percent based on 
organic impairment of hearing acuity within the 
conversational voice range (500 to 2,000 cycles per second) 
as measured by the results of controlled speech reception 
tests or pure tone audiometry reported as a result of 
Department of Veterans Affairs regional office or authorized 
audiology clinic examinations.  38 C.F.R. § 4.85 and Part 4, 
Codes 6282, 6287, 6291, 6294, 6296 and 6297, effective prior 
to December 18, 1987.  

Here, both the service medical records and the report of VA 
examination in November 1957 reflected normal hearing within 
the conversational voice range (500 to 2,000 cycles per 
second) as measured by the results of controlled speech 
reception tests and pure tone audiometry reported as a result 
of audiology clinic examinations in service and by the VA.  

Thus, the decision by the RO in December 1957 to deny service 
connection for hearing loss was fully consistent with the 
applicable law and regulations at that time.  Whether any 
clinician included a notation of slight hearing loss being 
shown is not controlling or even relevant.  The slight 
hearing loss referenced was at higher thresholds above the 
conversational voice range and not within the range of 
hearing loss necessary to establish a grant of service 
connection based on applicable regulations in 1957.  
Moreover, the fact that slight hearing loss was noted during 
service did not establish the presence of a chronic 
disability when subsequent testing upon discharge in 1956 and 
upon VA examination in 1957 showed normal hearing.

Also, the representative's citations to 38 U.S.C. §§ 1132, 
1133, and 38 C.F.R. § 3.307 arguing that the benefits were 
warranted because the claim was filed within a year of 
service are not supportive to the claim.  The reason for this 
is that the controlling factor in such situations governing 
presumptive service connection apply when the disability is 
manifested, not when the claim is filed.  As discussed above, 
the veteran's hearing loss disability was not manifested 
within a year of service.

Further, there was no claim presented in 1957 that multiple 
noncompensable disorders were present which would have 
warranted a compensable rating by combining them all.  In 
fact, in addition to there being no hearing loss disability 
manifest in 1957 or for many years thereafter, the veteran 
had no service-connected disorders in 1957 let alone multiple 
noncompensable service-connected disabilities as contended.  

In sum, the Board finds that the CUE theories advanced on 
behalf of the veteran cannot constitute a valid CUE claim.  
See Russell, supra (a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question).  The law pertaining to 
service connection for hearing loss in December 1957 provided 
that in order for service connection to be granted, there 
must exist a disability that was incurred in or aggravated by 
military service.  The objective evidence does not identify 
such a disability in 1957 based on the regulations extant at 
that time.  There clearly is no evidence that the RO 
misapplied the law as it then existed.  Rather, the decision 
by adjudicators in 1957 was completely appropriate based on 
the medical evidence.  In these circumstances, the Board does 
not find any misapplication of law.  In short, there was no 
medical finding of abnormal hearing at pertinent levels that 
would have warranted a grant of service connection based on 
applicable regulations in December 1957.  

It was not until decades later that the veteran presented 
objective evidence which, when viewed in light of the changed 
regulations regarding grants of service connection for 
hearing loss, prompted allowance of the claim.  As indicated 
above, a determination regarding CUE is based on the record 
that existed at the time of the prior final decision, and any 
evidence not part of the record at that time may not form the 
basis of a finding that there was CUE.  If additional 
evidence is needed to prove there was error in a final 
decision, then the decision itself was not made in error and 
does not contain CUE.  Pierce, 240 F.3d at 1353.

The evidence of record in December 1957 clearly included 
medical record evidence that was against the claim for 
service connection for hearing loss.  Although the veteran 
and his representative argue that the evidence showed he had 
hearing loss when the December 1957 decision was made, and 
that anyone who looked at the evidence fairly would have had 
to decide that he had hearing loss incident to his active 
military service, the Board finds that these contentions 
amount to no more than disagreement as to how the facts were 
weighed or evaluated in December 1957.   The RO chose to rely 
on appropriate evidence, the service medical records and the 
VA examination report, provided the month before the rating 
decision, in denying the veteran's claim.  The veteran would 
have the Board rely on hindsight both factually and on the 
basis of subsequently changed regulations to deduce that 
hearing loss warranting service connection was shown in 
December 1957.  As noted above, a disagreement as to how the 
facts were weighed or evaluated does not provide a basis for 
CUE.  Again, the law and regulations extant in 1957 are 
clearly against the contentions advanced in this appeal.  



The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "It must always be remembered that CUE 
is a very specific and rare kind of 'error'."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  In this case, the Board finds 
that there is ample evidence that supports the RO's December 
1957 rating decision and that CUE was not evident therein.  

In summary, the veteran and his representative have not 
established that the RO was "undebatably incorrect" in its 
denial of service connection for hearing loss in December 
1957.  See Russell, 3 Vet. App. 310, 319 (1992).  In essence, 
he feels that he should have been granted service connection 
for hearing loss earlier than 1997.  However, he has not 
pointed to any error of fact or any error in the application 
of the law which is such that it would compel the conclusion 
that the result would have been manifestly different but for 
the error.  The appeal is therefore denied. 











(CONTINUED ON NEXT PAGE)




ORDER

Having found that clear and unmistakable error (CUE) has not 
been demonstrated in a December 10, 1957 decision that denied 
the veteran's claim of entitlement to service connection for 
hearing loss, the appeal is denied.  


		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

